Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 30, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159791
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159791
                                                                    COA: 348186
                                                                    Allegan CC: 17-021004-FC
  MICHAEL EDWARD REESE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 1, 2019 order of
  the Court of Appeals is considered. We DIRECT the Allegan County Prosecuting
  Attorney to file a response to the application for leave to appeal within 28 days after the
  date of this order. The response shall be limited to whether the trial court erred pursuant
  to the rule of People v Tanner, 387 Mich. 683, 690 (1972), and MCL 769.34(2)(b), by
  imposing a 200-month minimum sentence when the applicable maximum sentence for
  third-degree criminal sexual conduct by a second-offense habitual offender is 270
  months. See MCL 750.520d(2) and MCL 769.10(1)(a).

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 30, 2019
           s1226
                                                                               Clerk